Exhibit 10.6

NON-EMPLOYEE DIRECTOR

STOCK OPTION AGREEMENT

PATTERSON-UTI ENERGY, INC.

2014 LONG-TERM INCENTIVE PLAN

THIS STOCK OPTION AGREEMENT (this “Agreement”) is effective as of             ,
20     (the “Grant Date”), between Patterson-UTI Energy, Inc., a Delaware
corporation (the “Company”), and                      (the “Director”).

W I T N E S S E T H :

WHEREAS, the Company has established the Patterson-UTI Energy, Inc. 2014
Long-Term Incentive Plan (the “Plan”); and

WHEREAS, the Director is currently a director of the Company, and the Company
desires to encourage the Director’s continued service and, as an inducement
thereto, has determined to grant to the Director pursuant to the Plan the option
provided for herein.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Director hereby agree as follows:

 

1. Grant. Effective as of the Grant Date, the Company hereby grants to the
Director pursuant to the terms and conditions of the Plan an option (the
“Option”) to purchase          Shares of Common Stock at a price of $        
per share (the “Option Price”). The Option shall be for a term commencing on the
Grant Date and ending on             , 20    (the “Expiration Date”) (unless
such Option terminates earlier as provided in this Agreement or as set forth
under the terms of the Plan). The Option is subject to the terms and provisions
of the Plan, which are hereby incorporated herein by reference and the terms and
provisions of this Agreement. Capitalized terms not otherwise defined in this
Agreement shall have the meanings given to such terms in the Plan.

The Option shall become 100% vested and be 100% exercisable on the first
anniversary of the Grant Date. Upon vesting, the Option may be exercised in
whole or in part. Notwithstanding the foregoing, in the event of the death or
disability of the Director while a Director and before the Options have vested,
the Director shall become vested in the number of Options equal to the product
of (A) 100% of the Options that are granted hereby, multiplied by (B) a
fraction, the numerator of which is the number of days in the period commencing
on and including the Grant Date and ending on and including the date of the
Director’s death or disability, and the denominator of which is 365.

 

1



--------------------------------------------------------------------------------

2. Changes in the Company’s Capital Structure.

 

  (a) The existence of the Option shall not affect in any way the right or power
of the Company (or any company the stock of which is awarded pursuant to this
Agreement) or its stockholders to make or authorize any adjustment,
recapitalization, reorganization or other changes in its capital structure or
its business, engage in any merger or consolidation, issue any debt or equity
securities, dissolve or liquidate, or sell, lease, exchange or otherwise dispose
of all or any part of its assets or business, or engage in any other corporate
act or proceeding, whether of a similar character or otherwise.

 

  (b) In the event of any merger, reorganization, consolidation,
recapitalization, dividend or distribution (whether in cash, shares or other
property, other than a regular cash dividend), stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares or the value thereof, the Committee shall make appropriate adjustment
in the number of Shares subject to the Option, the Option Price and the
securities issuable and other property payable upon exercise of the Option
(including, if the Committee deems appropriate, the substitution of similar
options to purchase the shares of, or other awards denominated in the shares of,
another company); provided, however, that no such adjustment shall increase the
aggregate value of the securities awarded under this Agreement and that the
number of Shares subject to this Option shall always be a whole number.

 

3. Change in Control of the Company. Notwithstanding the vesting schedule set
forth in Section 1 of this Agreement, all unvested Options will immediately vest
and become immediately exercisable upon a Change in Control of the Company. For
purposes of this Agreement, a “Change in Control of the Company” shall mean the
occurrence of any of the following after the Grant Date:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(a “ Covered Person”) of beneficial ownership (within the meaning of rule 13d-3
promulgated under the Exchange Act) of 35% or more of either (i) the then
outstanding shares of the common stock of the Company (the “Outstanding Company
Common Stock”), or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a) of this Section 3, the following
acquisitions shall not constitute a Change in Control of the Company: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any entity controlled by the Company, or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 3; or

 

2



--------------------------------------------------------------------------------

  (b) Individuals who, as of the Grant Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Grant Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Covered Person other than the Board; or

 

  (c) Consummation of (xx) a reorganization, merger or consolidation or sale of
the Company or any subsidiary of the Company, or (yy) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (i) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, direct or indirectly, more than 65% of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Business Combination
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (ii) no Covered Person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (iii) at
least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or, if earlier, of the
action of the Board, providing for such Business Combination.

 

4. Exercise of Options. The Option may be exercised from time to time as to the
total number of shares that may then be issuable upon the exercise thereof or
any portion thereof by the Director, a Permitted Assignee (as defined in
Section 5) with the consent of the Committee, or, in the event of the death or
disability of the Director, the Director’s executors, administrators, guardian
or legal representative by giving written notice of such exercise to the Company
or its designated agent in substantially the form attached hereto as Exhibit A.

 

3



--------------------------------------------------------------------------------

5. Assignment. The Option may not be transferred or assigned in any manner by
the Director except by will or the laws of descent and distribution or pursuant
to a qualified domestic relations order (as defined in Section 414(p) of the
Internal Revenue Code of 1986, as amended, or Section 206(d)(3) of the Employee
Retirement Income Security Act of 1974, as amended), and shall be exercisable
during the Director’s lifetime only by him or her (or, if under a qualified
domestic relations order, his or her alternate payee). Notwithstanding the
foregoing, a Participant may assign or transfer the Option with the consent of
the Committee (i) for charitable donations; (ii) to the Director’s spouse,
children or grandchildren (including any adopted and stepchildren and
grandchildren), or (iii) to a trust for the benefit of the Director or the
persons referred to in clause (ii) (each transferee thereof, a “Permitted
Assignee”); provided that such Permitted Assignee shall be bound by and subject
to all of the terms and conditions of the Plan and this Agreement and shall
execute an agreement satisfactory to the Company evidencing such obligations;
and provided further that such Director shall remain bound by the terms and
conditions of the Plan.

 

6. Requirements of Law. The Company shall not be required to sell or issue any
shares on the exercise of the Option if the issuance of such shares shall
constitute a violation by the Director or the Company of any provisions of any
law or regulation of any governmental authority. The Option shall be subject to
the requirements that, if at any time the Board of Directors of the Company or
the Committee shall determine that the listing, registration or qualification of
the shares subject thereto upon any securities exchange or under any state or
federal law of the United States or of any other country or governmental
subdivision thereof, or the consent or approval of any governmental regulatory
body, or investment or other representations, are necessary or desirable in
connection with the issue or purchase of shares subject thereto, the Option may
not be exercised in whole or in part unless such listing, registration,
qualification, consent, approval or representation shall have been effected or
obtained free of any conditions not acceptable to the Board of Directors. If
required at any time by the Board of Directors or the Committee, the Option may
not be exercised until the Director has delivered an investment letter to the
Company. In addition, specifically in connection with the Securities Act of 1933
(as now in effect or hereafter amended) (the “Act”), upon exercise of the
Option, the Company shall not be required to issue the underlying shares unless
the Committee has received evidence satisfactory to it to the effect that the
Director will not transfer such shares except pursuant to a registration
statement in effect under the Act or unless an opinion of counsel satisfactory
to the Committee has been received by the Company to the effect that such
registration is not required. Any determination in this connection by the
Committee shall be final, binding and conclusive. In the event the shares
issuable on exercise of the Option are not registered under the Act, the Company
may imprint on the certificate for such shares the following legend or any other
legend that counsel for the Company considers necessary or advisable to comply
with the Act:

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 OR UNDER THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE SOLD OR TRANSFERRED EXCEPT UPON SUCH REGISTRATION OR UPON RECEIPT BY
THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, IN FORM AND
SUBSTANCE SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED FOR
SUCH SALE OR TRANSFER.

 

4



--------------------------------------------------------------------------------

The Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the Act. The Company shall not be obligated to take
any other affirmative action to cause the exercise of the Option or the issuance
of Shares pursuant thereto to comply with any law or regulation of any
governmental authority.

 

7. Termination. The Option, to the extent it shall not previously have been
exercised, shall terminate on the earlier of the following unless the Committee
extends the term of this Option to a period not extending beyond the Expiration
Date:

 

  (a) Three years after the date of the severance of the service relationship
between the Company (and all of its Subsidiaries) and the Director, whether with
or without cause and for any reason. Effective as of the Director’s termination
of service, the Director shall cease vesting in his Option but during the
three-year period following his termination of service, the Director shall be
entitled to exercise his vested Option in respect of the number of shares that
the Director would have been entitled to purchase had the Director exercised the
Option on the date of such termination of service. If the Director should die
within such three-year period, the Director’s executor, administrator, or the
person to whom the Option shall be transferred by the Director’s will or the
laws of descent and distribution shall have until the end of the original
three-year time period to exercise the Director’s vested Option in respect of
the number of shares that the Director would have been entitled to purchase had
the Director exercised the Option on the date of the Director’s termination of
service.

 

  (b) On the Expiration Date.

 

8. Amendment and Waiver. Except as otherwise provided in Section 12.1 of the
Plan, this Agreement may be amended, modified or superseded only by written
instrument executed by the Company and the Director. Only a written instrument
executed and delivered by the party waiving compliance hereof shall make any
waiver of the terms or conditions effective. Any waiver granted by the Company
shall be effective only if executed and delivered by a duly authorized executive
officer of the Company. The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner affect the right to
enforce the same. No waiver by any party of any term or condition, or of any
breach of any term or condition, contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other term or condition, or a waiver of any breach of
any other term or condition.

 

9.

No Rights as a Stockholder. The Director shall not have any rights as a
stockholder with respect to any Shares issuable upon the exercise of the Option
until the date of issuance of the stock certificate or certificates representing
such Shares following the Director’s exercise of the Option pursuant to its
terms and conditions and payment for such Shares. Except as otherwise provided
in the Plan, no adjustment shall be made for dividends or

 

5



--------------------------------------------------------------------------------

  other distributions made with respect to the Common Stock the record date for
the payment of which is prior to the date of issuance of the stock certificate
or certificates representing such shares following the Director’s exercise of
the Option.

 

10. No Fractional Shares. All provisions of this Agreement concern whole Shares.
Notwithstanding anything contained in this Agreement to the contrary, if the
application of any provision of this Agreement would yield a fractional share,
such fractional share shall be rounded down to the next whole Share.

 

11. Governing Law and Severability. This Agreement shall be governed by the laws
of the State of Delaware without regard to its conflicts of law provisions.
The invalidity of any provision of this Agreement shall not affect any other
provision of this Agreement, which shall remain in full force and effect.

 

12. Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by telegram, telex, telecopy or similar facsimile means, by certified
or registered mail, return receipt requested, by facsimile transmission or by
courier or delivery service, to the Company at 450 Gears Road, Suite 500,
Houston, Texas 77067, Attention: Chief Financial Officer, facsimile number
(281) 765-7175, and to the Director at the Director’s address and facsimile
number (if applicable) indicated beneath the Director’s signature on the
execution page of this Agreement, or at such other address and facsimile number
as a party shall have previously designated by written notice given to the other
party in the manner hereinabove set forth. Notices shall be deemed given when
received, if sent by facsimile means (confirmation of such receipt by confirmed
facsimile transmission being deemed receipt of communications sent by facsimile
means); and when delivered (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.

 

13. No Obligation to Retain Services. This Agreement is not a services or
employment agreement, and no provision of this Agreement shall be construed or
interpreted to create a services or employment relationship between the
Director, the Company or any of its Subsidiaries or guarantee the Director the
right to remain a director of the Company for any specified term.

 

14. Successors and Assigns. Except as otherwise provided to the contrary in this
Agreement or in the Plan, this Agreement shall bind, be enforceable by and inure
to the benefit of the Company, its Subsidiaries, and their successors and
assigns, and to the Director, the Director’s Permitted Assignees, executors,
administrators, agents, legal and personal representatives.

 

15. Grant Subject to Terms of Plan and this Agreement. The Director acknowledges
and agrees that the grant of the Option hereunder is made pursuant to and
governed by the terms of the Plan and this Agreement, ratifies and consents to
any action taken by the Company, the Board of Directors or the Committee
concerning the Plan and agrees that the grant of the Option pursuant to this
Agreement is subject in all respects to the more detailed provisions of the
Plan.

 

6



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original for all purposes but all of which taken
together shall constitute but one and the same instrument.

 

17. Non-Incentive Stock Option. The Option is not intended to qualify as an
“incentive stock option” as defined in Section 422 of the Internal Revenue Code
of 1986, as amended.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered as of
the day and year first above mentioned.

 

PATTERSON-UTI ENERGY, INC.: By:  

 

Name:  

 

Title:  

 

DIRECTOR:

 

[Name]

 

8



--------------------------------------------------------------------------------

EXHIBIT A

PATTERSON-UTI ENERGY, INC. 2014 LONG-TERM INCENTIVE PLAN

Exercise of Stock Option

Patterson-UTI Energy, Inc.

450 Gears Road, Suite 500

Houston, Texas 77067

Attention: Chief Financial Officer

Dear Sir or Madam:

The undersigned Optionee,             , hereby exercises the Option granted to
him pursuant to the Patterson-UTI Energy, Inc. 2014 Long-Term Incentive Plan
dated as of             , 20     between Patterson-UTI Energy, Inc. (the
“Company”) and the Optionee with respect to          Shares of common stock,
$0.01 par value per share, of the Company covered by said Option, and tenders,
and tenders herewith the following form of payment [check all that apply]:

 

¨    Check for $         , payable to “Patterson-UTI Energy, Inc.” ¨   
Certificate(s) for          shares of Common Stock of the Company that I have
owned for at least six months or have purchased in the open market. (These
shares will be valued as of the date when the Company receives this notice.) ¨
   Attestation Form covering shares of Common Stock of the Company. (These
shares will be valued as of the date when the Company receives this notice.)

The exact legal name and registered address on such certificate should be:

 

 

 

 

 

 

 

 

The Optionee’s social security number is:                     .

ACKNOWLEDGMENTS:

 

1. I understand that all sales of purchased Shares are subject to compliance
with the Company’s policy on securities trades, and I acknowledge that the
Company has encouraged me to consult my own adviser to determine the form of
ownership that is appropriate for me.

 

2. I hereby acknowledge that I received and read a copy of the prospectus
describing Patterson-UTI’s 2014 Long-Term Incentive Plan and the tax
consequences of an exercise.

 

3. I understand that I must recognize ordinary income equal to the excess of the
fair market value of the purchased Shares on the date of exercise and the
exercise price.

 

OPTIONEE’S SIGNATURE     DATE:

 

   

 

[Name]    